Citation Nr: 0127817	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-13 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher disability evaluation for bilateral 
hearing loss, rated as noncompensably disabling from April 
17, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had military service in excess of thirteen years, 
including periods of active service from June 1945 to October 
1946, and from January 1951 to January 1957.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Phoenix, Arizona (RO).  (In September 
1998, service connection for right ear hearing loss was 
granted, and a noncompensable rating was assigned from April 
17, 1998.  By a December 2000 decision, the Board granted a 
claim of service connection for left ear hearing loss, and 
remanded the rating issue to the RO so that the RO could 
assign a rating for bilateral hearing loss.  By a March 2001 
action, the RO assigned a noncompensable rating for bilateral 
hearing loss from April 17, 1998.)

As noted by the Board in December 2000, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue on 
appeal as an appeal from an original rating.  


FINDING OF FACT

The veteran has Level II hearing acuity in each ear.  



CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86 (2001); 38 C.F.R. § 4.85 
(Diagnostic Code 6100) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current disability evaluation 
assigned for his bilateral hearing loss does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that he is entitled to a 10 percent 
disability evaluation because he has significant hearing loss 
in both ears.

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for notifying the claimant and assisting him in developing 
the facts pertinent to his claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining medical evidence pertinent to the appeal. As 
discussed below, disability ratings for hearing loss are 
determined by the mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are conducted.  Lendenmann v. 
Principi, 3 Vet. App. at 345, 349 (1992).  As VA conducted 
audiological evaluations in 1998 and September 2000 with a 
view toward determining the correct numeric designations to 
be assigned, and there is no suggestion that the recent 
results are inaccurate, further evidentiary development is 
not indicated.  

The appellant was afforded a hearing before the undersigned 
Board member.  The statement of the case provided to him and 
his representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  In December 2000, the Board remanded the appellant's 
claim for additional development.  The Board also observes 
that the RO requested additional information regarding 
medical treatment from the veteran, but no additional 
information was provided.  Additionally, a supplemental 
statement of the case was provided to the appellant and his 
representative.  As such, the Board finds that the duty to 
notify and duty to assist were satisfied and the case is 
ready for appellate review.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  

The evidence of record consists of VA examination reports and 
private medical records.  The veteran was first afforded a VA 
examination in connection with his claim in June 1998.  
According to the record, the veteran reported a history of 
being between two tanks that were firing simultaneously.  The 
audiological evaluation showed average pure-tone thresholds 
of 55 in the right ear and 40 in the left ear.  The veteran's 
Maryland CNC speech recognition was 72 percent in the right 
ear and 84 percent in the left ear.  

In October 1998, the veteran was afforded another VA 
audiological examination.  According to the audiological 
evaluation, the veteran's pure-tone thresholds averaged 56 in 
the right ear and 44 in the left ear.   The veteran's speech 
recognition was 84 percent in the right ear and 88 percent in 
the left ear.  

A private medical record, dated in May 1999, shows that the 
veteran underwent audiometric testing which revealed severe 
high frequency sensorineural hearing loss.  An April 2000 
private medical record shows that the veteran had bilateral 
high frequency hearing loss.  

A September 2000 VA audiological evaluation revealed average 
pure-tone thresholds of 56 in the right ear and 51 in the 
left ear.  The veteran's speech recognition was 84 percent in 
the right ear and 88 percent in the left ear.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that, when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  
Karnas at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the regulations governing ratings to be 
assigned for hearing loss were changed in 1999.  64 Fed. Reg. 
25,209 (May 11, 1999).  The revised law pertaining to the 
evaluation of defective hearing does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not to be accorded retroactive effect, the law prevents 
the application, prior to June 10, 1999, of the liberalizing 
law rule stated in Karnas.

Ordinarily, if amendments are made to applicable rating 
criteria during the pendency of a veteran's appeal, and if 
the amended criteria cannot be accorded retroactive effect, 
the Board is required to review the veteran's claim under 
both the law in effect at the time that he filed his claim 
(the old criteria), and the law in effect currently (the new 
criteria).  This is true because, if the Board were to find 
that the veteran was entitled to a higher rating under the 
old criteria, an effective date earlier than the effective 
date of the new amendments could be established for the 
award.  If, however, the Board were to find that the veteran 
was not entitled to a higher rating under the old criteria, 
but that he was under the new criteria, the effective date of 
any award could be no earlier than the effective date of the 
new revisions.  See 38 U.S.C.A. § 5110(g) (West 1991) 
("where compensation . . . is . . . increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."); see 
also VAOPGCPREC 3-2000 (2000).

In the context of the present case, the Board finds that the 
June 1999 amendments have not effected a substantive change 
in the way the veteran's disability is to be rated.  Both the 
old and the new criteria contemplate that hearing disability 
will be rated on the basis of controlled speech 
discrimination tests, together with the results of pure-tone 
audiometry tests.  See 38 C.F.R. § 4.85.  In addition, both 
sets of criteria call for the results of such tests to be 
charted on Table VI, VIa (if applicable), and Table VII, as 
set out in the rating schedule, and both sets of criteria 
allow for the assignment of a compensable evaluation when a 
claimant has certain combinations of speech discrimination 
scores and average pure-tone decibel loss.

The Board has compared the old versions of Table VI and Table 
VII with the new versions of these tables, and finds that 
they have not been substantively changed.  The Board also 
finds that the revisions to the language in 38 C.F.R. § 4.85 
do not effect a change in the fundamental method by which 
Tables VI and VII are interpreted.  As to the version of 
38 C.F.R. § 4.86 in effect prior to June 1999, the Board 
notes that that section indicated only that the evaluations 
derived from the rating schedule were intended to make proper 
allowance for improvement by hearing aids, and that 
examination to determine such improvement was therefore 
unnecessary.  Currently, that section addresses exceptional 
patterns of hearing loss which are not shown to be present in 
the veteran's case.  (The exceptional patterns are those 
where all pure-tone thresholds for the pertinent frequencies 
are 55 decibels or more, or where a pure-tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2001).)  Under the 
circumstances here presented, the Board is satisfied that the 
evaluation assigned for the veteran's disability would be the 
same whether evaluated under the old or the new criteria.

Turning to the actual evaluation of the veteran's hearing 
impairment, the Board notes that evaluations are determined 
by a mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  See Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations range from zero to 100 percent based 
on organic impairment of hearing acuity.  As referenced 
above, auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure-tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85 et seq.  These numeric designations are obtained by 
using the average pure-tone thresholds and the discrimination 
scores and mechanically applying the Tables found in the 
rating schedule.

In the present case, the audiometric test and discrimination 
test scores obtained in October 1998 and September 2000 show 
that the veteran has hearing acuity that translates to 
numeric designations of II for each ear.  38 C.F.R. § 4.85, 
Table VI.  More specifically, in October 1998 the veteran had 
pure-tone averages of 56 and 44 decibels, and speech 
recognition scores of 84 and 88 in the right and left ears, 
respectively.  In September 2000, he had pure-tone averages 
of 56 and 51 decibels, and speech recognition scores of 84 
and 88 in the right and left ears, respectively.  As already 
noted, these results translate to numeric scores of II for 
each ear.  38 C.F.R. § 4.85, Table VI.  By use of 38 C.F.R. 
§ 4.85, Table VII, a noncompensable rating is assigned.  
Consequently, the preponderance of the evidence is against 
the claim for a higher rating.

Although the June 1998 test results show that the veteran had 
pure-tone averages of 55 and 40 decibels, and speech 
discrimination scores of 72 and 84 in the right and left 
ears, respectively, which results translate to numeric scores 
of V for the right ear and II for the left ear, the Board 
finds that the right ear discrimination score is an 
aberration in the test results rather than a reflection of 
loss of hearing acuity that warranted a compensable rating.  
In fact, within a short time after the June 1998 test, the 
veteran was tested again (October 1998) and results were 
obtained for the right ear that were found to be consistent 
with those obtained several years later in September 2000.  
Indeed, the right ear results in October 1998 and September 
2000 were nearly identical, which is consistent with the 
comments made by the veteran when he was seen in June 1998 
that his hearing loss had come on very gradually.  The Board 
therefore concludes that the June 1998 test results for the 
right ear may not, because of the inconsistency, be relied on 
to rate the veteran's bilateral hearing loss.  Consequently, 
the Board concludes that a rating higher than zero percent is 
not warranted during any period since the effective date of 
the award of service connection-April 17, 1998.  Fenderson, 
supra.  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

